

117 HR 1364 IH: Parity Enforcement Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1364IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Norcross (for himself, Mr. Courtney, Mr. Fitzpatrick, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Employee Retirement Income Security Act of 1974 to strengthen parity in mental health and substance use disorder benefits, and for other purposes.1.Short titleThis Act may be cited as the Parity Enforcement Act of 2021.2.Authorizing enforcement authority for mental health and substance use disorder benefits(a)In generalSection 502(c)(10)(A) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132(c)(10)(A)) is amended by striking for any failure and all that follows through in connection with the plan and insertingfor any failure by such sponsor or issuer, in connection with the plan—(i)to meet the requirements of subsection (a)(1)(F), (b)(3), (c), or (d) of section 702 or section 701 or 702(b)(1) with respect to genetic information; or(ii)to meet the requirements of subsection (a) of section 712 with respect to parity in mental health and substance use disorder benefits..(b)Technical and conforming amendmentsSection 502 of such Act (29 U.S.C. 1132) is amended—(1)in subsection (a)(6), by striking or (9) and inserting (9), or (10);(2)in subsection (b)(3)—(A)by striking subsections (c)(9) and (a)(6) and inserting subsections (c)(9), (c)(10), and (a)(6);(B)by striking under subsection (c)(9) and inserting under subsections (c)(9) and (c)(10); and(C)by striking 706(a)(1) and inserting 733(a)(1); and(3)in subsection (c)(10) in the heading, by striking use of genetic information and inserting use of genetic information and parity in mental health and substance use disorder benefits.(c)Effective dateThe amendments made by subsection (a) shall apply with respect to group health plans for plan years beginning after the date that is 1 year after the date of enactment of this Act.